Citation Nr: 1025599	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for tinnitus. 

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

E. McGuire


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1976.  

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

In the July 2006 rating decision, the RO continued the previous 
denials of the issues on appeal.  In Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 and 
7104 establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board may 
not consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the claims on appeal.    

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in October 2005, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss and determined that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for tinnitus.  

2.  Evidence submitted after October 2005 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility of 
substantiating the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.    

3.  Resolving all doubt in the Veteran's favor, the evidence 
shows that tinnitus was likely caused by in-service noise 
exposure.  



CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

With regard to the issues of whether new and material evidence 
has been submitted to reopen the claims for service connection of 
bilateral hearing loss and tinnitus and the issue of entitlement 
to service connection for tinnitus, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for tinnitus 
was denied in a November 2004 rating decision.  In an October 
2005 rating decision, the RO denied service connection for 
tinnitus because new and material evidence had not been 
submitted.  The RO also denied service connection for bilateral 
hearing loss.  The Veteran did not file a notice of disagreement, 
and this decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The Veteran 
submitted new evidence, which the RO considered in a July 2006 
rating decision.  The RO continued the previous denials.  The 
Veteran's appeal of that decision is properly before the Board.  

The evidence of record at the time of the October 2005 rating 
decision included service treatment records, the report of an 
October 2004 VA examination, VA treatment records and the 
Veteran's statements.  The RO denied service connection for 
hearing loss because there was no evidence of the disability in 
service medical records, and there was no other evidence that the 
condition was caused by active duty service.  The RO determined 
that new and material evidence had not been submitted to reopen 
the tinnitus claim; the Veteran did not submit evidence that 
tinnitus began during or was caused by active duty service.  

Evidence submitted after October 2005 includes private and VA 
treatment records, records from the Social Security 
Administration (SSA), statements and testimony by the Veteran and 
testimony by the Veteran's sister.  The VA and private medical 
records contain evidence of complaints and treatment of tinnitus.  
In VA treatment records, written statements and during the Board 
hearing, the Veteran asserted that bilateral hearing loss and 
tinnitus began in service and continued to the present time.  The 
Veteran's sister testified that he has complained of bilateral 
hearing loss and tinnitus since his return from service in 1976.  
The new evidence also contains a diagnosis of bilateral 
sensorineural hearing loss.  

The new evidence submitted includes competent lay evidence 
showing continuity of symptomatology for hearing loss and 
tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's 
sister is competent to report what she observed, and her 
statements are presumed to be accurate for the purpose of 
reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). Since the additions to the record contain information 
regarding the continuity of bilateral hearing loss and tinnitus 
since service, the Board finds it to be new and material.  
38 C.F.R. § 3.156(a).  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
Veteran's claims: whether the Veteran's current bilateral hearing 
loss and tinnitus were incurred in or as a result of service.  

Accordingly, the Veteran's request to reopen the claims for 
service connection for tinnitus and bilateral hearing loss is 
granted.  As discussed further below, the Board finds that a 
remand is necessary before adjudicating the issue of service 
connection for hearing loss.    

III. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran received a VA examination in October 2004.  He stated 
that the ringing in his ear started when he was in field 
artillery firing weapons, and it has worsened over the years.  He 
denied wearing hearing protection.  The Veteran described 
constant tinnitus, worsening with pressure changes and 
simultaneous dizziness lasting for minutes and progressing to a 
spinning sensation at times.  The examiner opined that tinnitus 
is less likely as not caused by or a result of acoustic exposure.  
The basis for the opinion was that the progressive nature of the 
tinnitus was not likely caused by noise exposure.  Also, the 
pressure and dizziness were not consistent with acoustic trauma 
but were more consistent with cochlear hydrops.  

VA treatment records show ongoing complaints of and treatment for 
tinnitus.  In a December 2008 treatment note, the Veteran 
reported experiencing problems with tinnitus, which began in the 
military in 1976.  He stated that chronic earaches and ringing in 
the ears have existed since then.  The Veteran repeated these 
complaints during his May 2010 travel Board hearing.  He stated 
that he served in the artillery on the gun line for the majority 
of the time he was stationed in Germany.  He testified that he 
was given hearing protection on one occasion and wore the 
protection perhaps five or six times.  His sister testified that 
she remembers her brother complaining about ringing in his ears 
in 1976 and that the complaints continued to the present.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that he 
developed tinnitus as a result of exposure to artillery noise 
during service.  He feels that his acoustic trauma is well-
established.  The Board notes that the Veteran's DD Form 214 
shows that his military occupational specialty was in field 
artillery.  Thus, exposure to artillery noise is presumed.  As 
the Veteran indicated, his service treatment records do not show 
complaints of tinnitus.  However, as discussed below, competent 
lay evidence links tinnitus to service.  

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective and the kind of condition to which lay testimony is 
competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the later is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").  The Veteran's contentions that he has experienced 
ringing in his ears since service are both competent and credible 
evidence upon which the Board may rely in making its decision.  

The only evidence unfavorable to the claim for service connection 
in this case consists of the negative October 2004 VA opinion.  
This opinion was premised heavily on the Veteran's description of 
the tinnitus and the examiner's determination that the symptoms 
as described would not have been caused by acoustic trauma.  

However, after considering the evidence for and against the claim 
for service connection for tinnitus, the Board concludes that it 
is at least in approximate balance.  The Veteran's statements 
regarding the onset and continuation of tinnitus establishes 
continuity of symptomatology, linking tinnitus to service.  See 
38 C.F.R. § 3.303(b).  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran and grant service 
connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the issue of 
entitlement to service connection for tinnitus is reopened, and 
service connection is granted.  

New and material evidence having been received, the issue of 
entitlement to service connection for bilateral hearing loss is 
reopened.  


REMAND


The Board finds that a remand is necessary in order to comply 
with VA's duty to assist the Veteran in the development of his 
claim of entitlement to service connection for bilateral hearing 
loss.  In conjunction with his current claim, the Veteran 
underwent a VA examination in October 2004.  The VA examiner 
determined that pure tone threshold testing was invalid, so 
neither a diagnosis nor a nexus opinion was rendered.  The Board 
notes that, although the October 2004 VA examiner did not find 
evidence of hearing loss, other evidence of a diagnosis is of 
record.  Specifically, a September 2006 VA medical center 
treatment note contains a diagnosis of sensorineural hearing loss 
bilaterally.    

Thus, based upon the evidence, the failed VA examination in 
October 2004 and the lack of a nexus opinion, the Board finds 
that a remand is required to provide the Veteran with another 
opportunity to attend a VA examination in relation to his claim.  
Such VA examination should not only determine whether bilateral 
sensorineural hearing loss is present but should also provide an 
opinion as to the etiology of any current hearing loss found.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate medical examination to ascertain 
the presence and etiology of bilateral 
sensorineural hearing loss.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to whether any 
hearing loss found on examination is more 
likely than not (i.e., probably greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the Veteran's military activity.  

A detailed rationale behind this opinion 
would be of considerable assistance to the 
Board.

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

2.   Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral sensorineural hearing loss should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


